     Case 2:19-cv-00432 Document 16 Filed 10/10/19 Page 1 of 5 PageID #: 90

 L R Civ P 26.1 Form (06/08/2017)



                     UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT CHARLESTON



BRAD E. PROCTOR




                                    Plaintiff,

v.                                                     CIVIL ACTION 2:19-cv-432




ROANE COUNTY COMMISSION, ET Al.



                                    Defendants.

                              ORDER SETTING DEPOSITION PROTOCOL

         The parties have agreed to a protocol governing the taking of depositions in this case.

Therefore, it is ORDERED that the following protocol shall be followed with all depositions

conducted herein:

A. Deposition Notices

         This Order applies to all depositions in this matter, which shall be noticed and conducted

pursuant to Fed. R. Civ. P. 30 and this Order.

B. Number of Depositions Allowed
                                                                   10
         The parties agree that each party will be permitted to take ____ depositions without seeking

leave of court.
     Case 2:19-cv-00432 Document 16 Filed 10/10/19 Page 2 of 5 PageID #: 91



C. Duration of Deposition

    The presumptive time limitations on depositions imposed by Fed. R. Civ. P. 30(d)(1) shall

apply in this litigation unless the parties agree to a different time limitation, or the court establishes

a different time limitation upon good cause shown. Any agreement by the parties to alter the

presumptive time limits shall be in writing and submitted to the court as a stipulation.

D. Scheduling of Depositions

        1.      The parties shall meet and confer to establish by mutual agreement a schedule for

depositions in this litigation. The parties shall consider: (a) the availability of documents from

among those produced by the parties and third parties; (b) the objective of not subjecting any

person to repeated depositions; and (c) the need to preserve relevant testimony. The scheduling of

depositions should be coordinated to the extent possible.

        2.      As a general rule, a witness should not be deposed on the same subject more than

once. A party seeking to take a second deposition of a witness shall provide the opposing party the

basis for its request. Second depositions shall be permitted only upon agreement of the parties or

an order of this court issued for good cause shown. Second depositions should not be cumulative

or repetitive. The parties agree
                           ___________ that second depositions taken specifically for the purpose

of admission at trial may be taken without leave of court, so long as the depositions are scheduled

in accordance with the provisions of this Order and do not delay the scheduled trial date. Defendant

may select as a corporate designee under Rule 30(b)(6) a witness who has or will also testify in his

or her individual capacity. A witness testifying as a Rule 30(b)(6) designee is testifying in the place

of the corporation and not in his or her individual capacity. Therefore, the fact that an individual

has testified as a Rule 30(b)(6) corporate representative does not prohibit that individual from

being deposed a second time in his or her individual capacity.



                                                    2
     Case 2:19-cv-00432 Document 16 Filed 10/10/19 Page 3 of 5 PageID #: 92



                                                     21
       3.      Each party shall be notified at least ___ days in advance of a deposition, unless the

parties agree otherwise, or the Scheduling Order does not permit, or the court enters an order that

alters the notice period. A notice of the deposition of a party or party’s designated witness, which
                                                                                     21 days in
requires the deponent to bring documents to the deposition, shall be served at least ____

advance.

E. Location of Depositions

       The parties shall endeavor to schedule all depositions at locations within a reasonable

distance from the residence of the deponent, or at such location agreed upon by all counsel

involved and the deponent.

F. Treatment of Confidential Information

       1. A party may designate as confidential any portion of a witness’s deposition testimony

regarding,   concerning,     or revealing the    contents    of any    document     designated    as

“CONFIDENTIAL” under the Protective Order entered in this litigation, or any other subject that

qualifies as confidential under the Protective Order. While a deponent is being examined about

information subject to the Protective Order, persons to whom disclosure is not authorized shall be

excluded. The terms of the Protective Order shall apply to that portion of any transcript or

recording designated as confidential under this paragraph, as well as to any confidential document

attached to the deposition transcript as an exhibit. The confidentiality designation may be made by

any party or their counsel either during the deposition or within the time period allowed under Fed.

R. Civ. P. 30(e) for a witness to review and change the transcript or recording; the entirety of the

affected transcript shall be maintained by all parties as “CONFIDENTIAL” during such period.

       2.      Before confidential portions of a deposition transcript or confidential exhibits are

filed with the Court or used at a hearing or trial, the party or attorney wishing to file or use the



                                                 3
        Case 2:19-cv-00432 Document 16 Filed 10/10/19 Page 4 of 5 PageID #: 93



confidential transcript portions or exhibits shall follow the directives contained in Section II of the

Protective Order (entitled “Post-Discovery Phase”).

G. Conduct of Depositions

          4.     Each party should designate one attorney to conduct the principal examination of

each deponent.

          5.     The attorney conducting a deposition must provide opposing counsel with at least

one copy of each exhibit marked at such deposition, simultaneous with the marking of such exhibit.

H. Deposition Disputes

          1. The parties shall meet and confer in to resolve disputes concerning the timing or

scheduling of depositions. If the parties are unable to resolve a dispute after good faith efforts, they

may present the issue to the court for resolution.

          2. Disputes arising during depositions that cannot be resolved by agreement and that, if not

immediately resolved, will significantly disrupt the discovery schedule, require rescheduling of

the deposition, or possibly result in the need to conduct a supplemental deposition, shall be

presented to the presiding Magistrate Judge by telephone. In the event the Magistrate Judge is not

available, then disputes may be presented to the presiding District Judge. In the event neither the

Magistrate Judge nor the District Judge are available, all efforts shall be made to continue the

deposition with full reservation of rights of the interrogation for a ruling at the earliest possible

time.

          The Clerk is hereby directed to send copies of this Order upon its entry to counsel of record.

                                         ENTER:      October 10, 2019




                                                     4
    Case 2:19-cv-00432 Document 16 Filed 10/10/19 Page 5 of 5 PageID #: 94



Parties and Counsel:



焁Mark S. Plants, WVSB 9760焁Plants Law Offices
                                          Mark焁625 D Street焁South
                                               S. Plants,         Charleston,
                                                          WVSB 9760焁Plants    WVOffices
                                                                            Law         焁625 D
                                                                                 25303焁Couns




                                       5
